UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JEROME RANDOLPH,                                    ORDER

                                                    Civil Case
                    Movant,                         No. 6:18-cv-06226-MAT

            -vs-                                    Criminal Case
                                                    No. 6:16-cr-06116-FPG

 UNITED STATES OF AMERICA,

                    Respondent.



      Jerome Randolph (“Randolph” or “Movant”) filed a pro se Motion

to Vacate the Sentence pursuant to 28 U.S.C. § 2255 (“§ 2255

Motion”). On November 21, 2018, this Court issued a Decision and

Order denying Petitioner’s § 2255 Motion. As Petitioner points out

in   his   Motion    for    a Certificate     of   Appealability,      the   Court

neglected    to     state   whether   it    was    issuing    a   Certificate     of

Appealability.

      Given that the Court found that no evidentiary hearing was

required because “the motion and the files and records of the case

conclusively      show[ed]    that    the   petitioner       is   entitled   to   no

relief[,]” 28 U.S.C. § 2255, it would be an abuse of discretion to

issue a certificate of appealability, which requires a showing by

the applicant of a “substantial likelihood of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Therefore, the Court

denies Petitioner’s Motion for a Certificate of Appealability.

      SO ORDERED
                                     S/ Michael A. Telesca

                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge

DATED:   February 11, 2019
         Rochester, New York




                               -2-
